DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, single or in combination, teaches the combination of: 
“the item identification component identifies an item in the plurality of items having a negative PI value and an absence of activity for the threshold time-period based on the analysis, the activity comprising at least one of a transaction associated with at least one instance of the item, a receipt of the scan data identifying least one instance of the item within the item selection area from at least one scan device, or identification of at least one instance of the item received at the item selection area within a predetermined time-period based on the invoice data, wherein the negative PI value is a value indicating less than zero instances of the identified item in inventory; 
a negative reset component, implemented on the at least one processor, resets a first value in an inventory record associated with the identified item to zero on condition the first value is the negative PI value and the absence of activity associated with at least one instance of the item occurs within the predetermined time period; and 
the receiving component, implemented on the at least one processor, resets the first value associated with the identified item to a second value representing the number of instances of the item received at the item selection area during the predetermined time-period on condition a PI value for the item is a negative value and delivery data identifying at least one instance of the item received at the item selection area is received within the predetermined time period”, 
as recited in claim 1. Claims 6 and 12 recite similar limitations, and therefore are patentable over prior art.
Claims 2-5, 7-11 and 13-20 depend, directly or indirectly, from claims 1, 6 or 12, and are patentable based on their dependency.

Prior art, U.S. Patent Appl. Pub. No. 2003/0216969 (Bauer et al.) discloses methods, systems, and articles of manufacture consistent with certain aspects related to the present invention collect item information from RFID tags attached to items in an inventory, and uses the collected item information to perform various inventory management processes. In one aspect, the inventory management processes may include determining, reporting, and/or providing corrective actions for one or more events associated with at least one of depletions of items in the inventory, changes in the design of items in the inventory, defects with one or more items, misplaced items, the movement of an unusual number of items within a short period of time (i.e., shrinkage), and malfunctions of one or more components included in the environment. 
However, Bauer et al. fails to teach the above patentable features. 
In addition, U.S. Patent Appl. Pub. No. 2018/0005174 (Dixon et al.) discloses methods and apparatuses are provided for use in managing product inventory, comprising: a control circuit; a memory storing instructions to cause the control circuit to perform: obtain a reference on-hand quantity value; determine an estimated on-hand adjustment value corresponding to a predicted error between the reference on-hand quantity value and a predicted actual on-hand value; receive a retail store supplied on-hand adjustment value; set an on-hand adjustment value to the retail store supplied on-hand adjustment value when the retail store supplied on-hand adjustment value is within an on-hand variation threshold; modify the estimated on-hand adjustment value as a function of a difference between the retail store supplied on-hand adjustment value and the estimated on-hand adjustment value when the retail store supplied on-hand adjustment value is not within the on-hand variation threshold, and set the on-hand adjustment value to the modified estimated on-hand adjustment value. 
However, Dixon et al. fails to teach the above patentable features. 
Further, U.S. Patent Appl. Pub. No. 2007/0112651 (Swan et al.) discloses a method of evaluating out of stock conditions includes determining a minimum provable stock level relying upon RFID and non-RFID information sources. 
However, Swan et al. fails to teach the above patentable features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687